Hill, J.
1. An accusation which charged the defendant with having received and accepted the delivery, and with having possession within a period of thirty consecutive days of a specified date, of more than two quarts of spirituous and other intoxicating liquors, was not subject to general demurrer on the ground that it failed to charge the defendant with any offense under the laws of Georgia. Acts of Extraordinary Session 1915, pp. 77, 90.
2. Where in such a case the evidence on the trial showed that the defendant received two quarts of whisky on May 12, 1916, and also two quarts of whisky on June 10, 1916, this was sufficient to authorize a finding that the defendant had received and had in possession within *516a period of thirty consecutive days more than two quarts of spirituous and intoxicating liquors.
No. 119.
January 15, 1918.
Accusation of misdemeanor. Before J.udge Hicks.' City court of Dublin. October 9, 1916.
Gamp & Twitty, for plaintiff in error.
8. P. New,- solicitor, contra.
3. The acts of November 17th and 18th, 1915 (supra) are not in violation of art. 3, sec. 7, par. 8, of the constitution of Georgia (Civil Code, § 6437), which provides that “No law or ordinance shall pass which refers to more than one subject-matter, or contains matter different from what is expressed in the title thereof.” Delaney v. Plunkett, 146 Ga. 547 (6), 568 (91 S. E. 561, L. R. A. 1917D, 926).

Judgment affirmed.


All the Justices concur.